Ethridge, J.,
delivered the opinion of the court.
The appellant was convicted of violating the Sunday law. The work which the appellant had done on Sunday was hauling cinders to put upon the entrance to his garage in the city of Brookhaven. It is contended here it was a work of necessity to enable the public to get into the garage to secure gasoline, etc. The ordinance in question was a general ordinance adopting all of the state laws amounting to misdemeanors only as ordinances of the city by a general or blanket ordinance which it is claimed cannot be done. Merchants’ Wharf Boat Ass’n v. Wood, 64 Miss. 661, 2 So. 76, 60 Am. Rep. 76, is relied upon to show that the entrance may be repaired as a matter of necessity. It is contended that the sale of gasoline and motor oils may be lawfully made on Sun*559day, and that in order to conduct the business authorized to be done on, Sunday it is permissible to prepare the entrance to the premises so that the public can get to the place of business. This does not follow necessarily. It is quite a different thing to sell gasoline and to perform labor of the kind here done. A sale of gasoline is not affected with any public use, and the seller is under no obligation to sell on Sunday, and certainly he cannot have the work of the kind here done on Sunday without violating the Sunday law.
This court has often decided that the misdemeanor statutes of the state may be adopted by the municipalities of the state as ordinances of a city by blanket ordinances. See section 5940, Hemingway’s Code (section 3410, Code of 1906), and annotations thereto.

Affirmed.